UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM N-CSRCERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIESInvestment Company Act File Number: 811-09561Century Capital Management Trust (Exact name of registrant as specified in charter)c/o Century Capital Management, LLC100 Federal Street, Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code)Maureen KaneCentury Capital Management, LLC100 Federal Street, Boston, Massachusetts 02110 (Name and address of agent for service)Registrant's telephone number, including area code: (617) 482-3060Date of fiscal year end: October
